     Case 2:20-cv-00839-JAM-CKD Document 12 Filed 06/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BILLY DRIVER, JR.,                                     No. 2:20-cv-0839 JAM CKD P
12                       Plaintiff,
13           v.                                             FINDINGS AND RECOMMENDATIONS
14   R. SPENCER, et al.,
15                       Defendants.
16

17           On May 6, 2020, the court ordered that plaintiff pay the $400 filing fee for this action

18   within 14 days. Plaintiff was warned that failure to pay the filing fee within 14 days would result

19   in dismissal. Plaintiff has not paid the filing fee.

20           Accordingly, IT IS HEREBY RECOMMENDED that:

21           1. Plaintiff’s May 28, 2020 “motion for emergency injunctive relief” be denied.

22           2. Plaintiff’s complaint be dismissed without prejudice; and

23           3. This case be closed.

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

28   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
                                                        1
     Case 2:20-cv-00839-JAM-CKD Document 12 Filed 06/08/20 Page 2 of 2

 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: June 8, 2020
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     drive0839.dis
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
